DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Marmanis (Dimitrios Marmanis ET AL: "Artificial Generation of Big Data for Improving Image Classification: A Generative Adversarial Network Approach on SAR Data", 6 November 2017) is considered close pertinent art to the claimed invention as it discloses methods for SAR image analysis and training using optical images to identify objects and regions of interest. Marmanis is also similar to the claimed invention as it discloses a method to perform machine learning between two different image domains; optical images and SAR images.  
Regarding claim 1, Marmanis discloses [Note: what Marmanis does not disclose is strike-through]
A system for transferring learned knowledge from an electro-optical (EO) domain to a synthetic-aperture-radar (SAR) domain (Introduction: “We investigate the possibility of transfer-learning from other pre-trained models based on optical images, and their impact on SAR image classification.”), the system comprising: 
one or more processors and a non-transitory computer-readable medium having executable instructions encoded thereon such that when executed, the one or more 10processors perform an operation of (4. Experiments: “The resulting model achieves an overall accuracy of 93.2%. We find this result very encouraging: in spite of the radically different imaging process and image statistics, modern, deep CNNs appear to be suitable for supervised SAR image classification and yield high classification accuracy, when trained on an appropriate, large training set.”; therefore, to achieve such results, it would be obvious to someone in the art that one or more processors and a memory would have been used): 
(Introduction: “We investigate the possibility of transfer-learning from other pre-trained models based on optical images, and their impact on SAR image classification.”; it would be obvious to use a “measured similarity” to perform classification of a SAR image based on an optical image. This is how classification is performed between the two domains), 




outputting classified regions of interest that contain the object of interest (4.2.2.BEGAN Image Generation: “That setting did converge to a reasonable solution that outputs realistically looking synthetic images, see examples in Figure 1 and real SAR data in Figure 2.”); 
displaying the object of interest on a visualization map (Figures 1 and 2 display the objects of interest in visualization maps); and  


Hansch (R. Hänsch, O. Hellwich and X. Tu, "Machine-learning based detection of corresponding interest points in optical and SAR images," 2016 IEEE International Geoscience and Remote Sensing Symposium (IGARSS), 2016, pp. 1492-1495, doi: 10.1109/IGARSS.2016.7729381.) is considered close pertinent art to the claimed invention as it discloses methods for SAR image analysis and training using optical images to identify objects and regions of interest. 
Regarding claim 1, Hansch discloses [Note: what Hansch does not disclose is strike-through]
using a measured similarity between the EO domain and the SAR domain, training a model for classifying SAR images using knowledge previously learned from the electro-optical (EO) domain (1. INTRODUCTION: “The registration of SAR data with optical images is one of the fundamental steps for these applications. A common approach is point-based alignment, which extracts and matches keypoints in both images.”),


using the trained model, processing a SAR image to determine regions of 15interest in the SAR image (1. INTRODUCTION: “A machine-learning based approach aims to learn how object structures that are marked as keypoints in the optical image appear in the SAR data.”);
classifying a region of interest to determine whether the region of interest corresponds to an object of interest (3. METHODOLOGY: “Since the classifier is trained on image structures that correspond to keypoints in the optical image, the sets of detected keypoints are more likely to share a mutual overlap.”);
20automatically updating the visualization map to reflect a change in position of the object of interest (1. INTRODUCTION: “Multiple applications ranging from classification, to rapid mapping, and change detection would benefit from jointly exploiting these data”; Hansch also discloses the visualization maps in FIG. 3 and 4 which would be updated in the process of “rapid mapping” and “change detection”); 


Rabin (J. Rabin, G. Peyr’e, J. Delon, and M. Bernot. Wasserstein barycenter and its application to texture mixing. In International Conference on Scale Space and Variational Methods in Computer Vision, pages 435-446. Springer, 2011) is considered pertinent art to the claimed invention as it discloses the use of the Wasserstein distance technique to measure similarities between point clouds (distributions). Rabin further discloses the use of a sliced-Wasserstein distance technique to measure similarities between point clouds. Rabin discloses the benefit of using the sliced Wasserstein technique when is recites in section 2.2. Sliced Wasserstein Distance “The computation of the Wasserstein distance W is however computationally too demanding for the application to image processing we have in mind, where N can be quite large. Moreover, W is too difficult to handle in problems requiring the optimization of point clouds with functional involving the Wasserstein distance.” However, Rabin fails to disclose, 
wherein SWD is used to minimize a discrepancy between an EO domain 15probability distribution and a SAR domain probability distribution in a latent space of a neural auto-encoder in order to supervise training of domain-specific encoders;

In reference to independent claim 1, the prior arts made of record individually or in
any combination, failed to teach, render obvious, or fairly suggest to one of ordinary skill in
the art at the time of filing the combination of the claimed features of claim 1. Dependent claims 2 and 5 are also allowed due to their dependency on independent
claim 1.

Independent claims 6 and 11 and their respective dependent claims are also allowed due to
a similar analysis using the prior arts made of record as independent claim 1 above.

Marmanis (Dimitrios Marmanis ET AL: "Artificial Generation of Big Data for Improving Image Classification: A Generative Adversarial Network Approach on SAR Data", 6 November 2017) is considered close pertinent art to the claimed invention as it discloses methods for SAR image analysis and training using optical images to identify objects and regions of interest. Marmanis is also similar to the claimed invention as it discloses a method to perform machine learning between two different image domains; optical images and SAR images.  
Regarding claim 16, Marmanis discloses [Note: what Marmanis does not disclose is strike-through]
A system for transferring learned knowledge from an electro-optical (EO) domain to a synthetic-aperture-radar (SAR) domain (Introduction: “We investigate the possibility of transfer-learning from other pre-trained models based on optical images, and their impact on SAR image classification.”), the system comprising: 
one or more processors and a non-transitory computer-readable medium having executable instructions encoded thereon such that when executed, the one or more 10processors perform an operation of (4. Experiments: “The resulting model achieves an overall accuracy of 93.2%. We find this result very encouraging: in spite of the radically different imaging process and image statistics, modern, deep CNNs appear to be suitable for supervised SAR image classification and yield high classification accuracy, when trained on an appropriate, large training set.”; therefore, to achieve such results, it would be obvious to someone in the art that one or more processors and a memory would have been used): 
(Introduction: “We investigate the possibility of transfer-learning from other pre-trained models based on optical images, and their impact on SAR image classification.”; it would be obvious to use a “measured similarity” to perform classification of a SAR image based on an optical image. This is how classification is performed between the two domains); 





outputting classified regions of interest that contain the object of interest (4.2.2.BEGAN Image Generation: “That setting did converge to a reasonable solution that outputs realistically looking synthetic images, see examples in Figure 1 and real SAR data in Figure 2.”); 
displaying the object of interest on a visualization map (Figures 1 and 2 display the objects of interest in visualization maps); and  


Hansch (R. Hänsch, O. Hellwich and X. Tu, "Machine-learning based detection of corresponding interest points in optical and SAR images," 2016 IEEE International Geoscience and Remote Sensing Symposium (IGARSS), 2016, pp. 1492-1495, doi: 10.1109/IGARSS.2016.7729381.) is considered close pertinent art to the claimed invention as it discloses methods for SAR image analysis and training using optical images to identify objects and regions of interest. 
Regarding claim 16, Hansch discloses [Note: what Hansch does not disclose is strike-through]
using a measured similarity between the EO domain and the SAR domain, training a model for classifying SAR images using knowledge previously learned from the electro-optical (EO) domain (1. INTRODUCTION: “The registration of SAR data with optical images is one of the fundamental steps for these applications. A common approach is point-based alignment, which extracts and matches keypoints in both images.”),



using the trained model, processing a SAR image to determine regions of 15interest in the SAR image (1. INTRODUCTION: “A machine-learning based approach aims to learn how object structures that are marked as keypoints in the optical image appear in the SAR data.”);
classifying a region of interest to determine whether the region of interest corresponds to an object of interest (3. METHODOLOGY: “Since the classifier is trained on image structures that correspond to keypoints in the optical image, the sets of detected keypoints are more likely to share a mutual overlap.”);
20automatically updating the visualization map to reflect a change in position of the object of interest (1. INTRODUCTION: “Multiple applications ranging from classification, to rapid mapping, and change detection would benefit from jointly exploiting these data”; Hansch also discloses the visualization maps in FIG. 3 and 4 which would be updated in the process of “rapid mapping” and “change detection”); 

TOIZUMI (US 20210056343 A1) is considered close pertinent art for the claimed invention as it discloses methods of performing SAR image analysis and training using optical images to identify objects of interest. TOIZUMI specifically discloses the use of labeled EO image data to train the network. TOIZUMI is also similar to the claimed invention as it discloses the need for a feature dimension reduction unit to reduce the number of data points in the optical image.
Regarding claim 16, TOIZUMI discloses, 
25 training the model with a set of labeled data points in the EO domain (Paragraph 0046, “Also, in a case where reference information is an optical image, the label feature extraction unit 104 extracts a label feature of the optical image by using a trained convolutional neural network such as VGG or a residual network (ResNet).”); and 
adapting the trained model using a set of labeled data points in the SAR domain, where a number of data points in the set of labeled data points in the SAR domain is significantly fewer than a number of data points in the set of labeled data points in the EO domain (Paragraph 0056, “Then, the feature transformation unit 107 performs feature transformation on the image feature in such a manner that comparison with a label feature after the dimension reduction becomes possible.” Fig. 2 depicts element 105 which is used to perform a feature dimension reduction on the reference image (optical image). This process is performed due to the fact that the optical image contains more features and data points that the SAR image (target image); therefore the feature dimension reduction reduces the amount of data points for a better mapping to the SAR image).  

However, TOIZUMI fails to disclose, 
wherein the set of labeled data points in the SAR domain and a set of unlabeled data points in the SAR domain are used to align an EO probability distribution and a SAR domain probability distribution; 

In reference to independent claim 16, the prior arts made of record individually or in
any combination, failed to teach, render obvious, or fairly suggest to one of ordinary skill in
the art at the time of filing the combination of the claimed features of claim 16. Dependent claims 17 and 18 are also allowed due to their dependency on independent claim 16.

Independent claims 19 and 22 and their respective dependent claims are also allowed due to
a similar analysis using the prior arts made of record as independent claim 16 above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZRA N. WAHEED whose telephone number is (571)272-6713. The examiner can normally be reached M-F (8 AM - 4:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NAZRA NUR WAHEED/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648